Citation Nr: 0841062	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-37 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diarrhea.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for high cholesterol.

8.  Entitlement to service connection for high triglycerides.

9.  Entitlement to service connection for high blood 
pressure.

10.  Entitlement to service connection for a liver 
disability.

11.  Entitlement to service connection for a prostate 
disability.  

12.  Entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities of the right 
side.  

13.  Entitlement to service connection for a skin rash 
including as due to herbicide exposure.

14.  Entitlement to service connection for a stomach 
disability.  

15.  Entitlement to service connection for temporomandibular 
joint (TMJ) syndrome.

16.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in July 2008.  At the 
hearing he submitted additional medical evidence with a 
waiver of consideration by the agency of original 
jurisdiction (AOJ) and the veteran is therefore not 
prejudiced by the Board's consideration of the issues on 
appeal.  The Board notes that many of the issue require a 
remand for reasons that will be explained below.

The issues of entitlement to service connection for PTSD, 
diarrhea, a low back disability, hearing loss, tinnitus, 
headaches, high blood pressure, a liver disability, 
a prostate disability, peripheral neuropathy of the upper and 
lower extremities of the right side, a skin rash including as 
due to herbicide exposure, a stomach disability, TMJ, and 
sleep apnea being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  High cholesterol is not a disability for which VA 
compensation is payable.

2.  High triglycerides are not a disability for which VA 
compensation is payable.





CONCLUSIONS OF LAW

1.  Service connection for high cholesterol is not warranted.  
38 U.S.C.A. § 1110 (West 2000); 38 C.F.R. § 3.303 (2008).

2.  Service connection for high triglycerides is not 
warranted.  38 U.S.C.A. § 1110 (West 2000); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
on appeal has been accomplished.  In this regard, through an 
April 2006 notice letter, the veteran received notice of the 
information and evidence needed to substantiate his claims 
for service connection.  Thereafter, the veteran was afforded 
the opportunity to respond.  The Board also finds that the 
notice letter satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA. In the notice letter, the RO also 
notified the veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  It requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  The RO also 
requested that the veteran submit evidence in his possession 
in support of his claims.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Element (4), the requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim, was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

Thus, any error related to element (4) is harmless.  
Nevertheless, as indicated above, the four content-of-notice 
requirements of Pelegrini have been met in this case. 
Additionally, the RO has provided the veteran notice with 
respect to effective dates and rating criteria provisions by 
way of the letter dated in April 2006.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Furthermore, the Board points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal decided herein.  The RO has obtained the veteran's 
service treatment records (STRs), VA medical records, and 
private medical records. 

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2008).  However, as will be 
discussed in greater detail below, high cholesterol and high 
triglycerides are not considered disabilities for the 
purposes of VA compensation.  Therefore, as discussed in more 
detail below, the veteran's claims of entitlement to service 
connection for high cholesterol and high triglycerides must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the Board should deny the claim on the ground of 
lack of legal merit).  Thus, the Board finds that obtaining 
an examination or opinion is not necessary as there is no 
reasonable possibility that such evidence could substantiate 
the claims.

Similarly, although other issues on appeal are being 
remanded, in part, to obtain outstanding treatment records 
and records in possession of the Social Security 
Administration, the Board finds such development is not 
necessary with respect to the claims of service connection 
for high cholesterol and high triglycerides as these are not 
considered disabilities for which service connection can be 
granted.  Consequently, there is no reasonable possibility 
that such development could substantiate the claims.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Service Connection - High Cholesterol and High 
Triglycerides

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

The chronicity provisions of 38 C.F.R. § 3.303(b) (2008) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition. 
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to 
symptomatology that has continued since service.  Savage v. 
Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes that although the veteran served during a 
period of war, he does not allege that the current 
disabilities at issue began in combat, and therefore, 
38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy is not for 
application.

The veteran's STRs do not reveal any complaints, findings or 
treatment related to elevated cholesterol or triglycerides.  

Associated with the claims file are private treatment reports 
from A. Purcell, D.O., dated from February 2004 to March 
2006.  The records indicate that the veteran was diagnosed 
with high cholesterol and hyperlipidemia.  Also associated 
with the claims file is a letter dated in July 2008 in which 
Dr. Purcell indicated that the veteran had a history of high 
cholesterol.  

Also of record are VA outpatient treatment reports dated from 
December 2005 to April 2006.  Laboratory values obtained in 
January 2006 revealed a total cholesterol level of 273 and a 
triglyceride level of 297 which were both reported to be 
high.  Laboratory values obtained in March 2006 revealed a 
total cholesterol level of 254 and a triglyceride level of 
335 which was again reported to be high.  The veteran was 
noted to have hypercholesterolemia in April 2006.  

The Board notes that high cholesterol is also referred to as 
hypercholesterolemia or hyperlipidemia.  High triglycerides 
are also referred to as hypertriglyceridemia.  
Hypercholesterolemia is "the presence of an abnormally large 
amount of cholesterol in the blood."  Stedman's Medical 
Dictionary 848 (27th ed. 2000).  Hyperlipidemia is "elevated 
levels of lipids in the blood plasma."  Id. at 850.  
Hypertriglyceridemia is "elevated triglyceride concentration 
in the blood."  Id. at 857. 

Hyperlipidemia, elevated cholesterol, and elevated 
triglycerides are laboratory findings and are not 
disabilities in and of themselves for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used 
for VA purposes refers to impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the veteran's 
elevated cholesterol or triglycerides cause any impairment of 
earning capacity.  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (citation 
omitted); see 38 U.S.C.A. § 1110 (West 2002).

Accordingly, even presuming that elevated cholesterol and 
triglycerides were present in service, and remained so 
thereafter, such findings do not constitute evidence of 
disability.  As there is no legal basis upon which to award 
service connection for high cholesterol or elevated 
triglycerides, the veteran's appeal as to these issues is 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).




ORDER

Entitlement to service connection for high cholesterol is 
denied.

Entitlement to service connection for high triglycerides is 
denied.


REMAND

A review of the claims file reveals that a remand is 
necessary in order to properly adjudicate the remaining 
claims on appeal.  

The veteran's STRs reveal evidence of treatment for diarrhea 
and low back pain in service.  His STRs also reveal treatment 
for otitis externa in service and the veteran reported a 
history of exposure to explosions in service in which dirt 
became impacted in his ears.  

With regard to the veteran's low back disability, private 
treatment reports from various providers and VA outpatient 
treatment reports indicate that the veteran was treated for 
low back pain, lumbar radiculopathy, and degenerative disc 
disease of L3, L4, and L5.  The veteran indicated at the 
Travel Board hearing that he injured his back in Vietnam 
while changing a blade on his bull dozer and that he had back 
problems in Vietnam which affected him for the rest of his 
life.  See Transcript p. 13.  The veteran is competent to 
describe pain in his back and he has also reported a 
continuity of symptoms since service, and recurring symptoms 
at this time.  Thus, the Board finds a VA examination is 
warranted to clarify the nature and etiology of his 
complaints.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
(Holding that under 38 U.S.C.A § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence, [including statements of the claimant]," and 
where, the claimant had been diagnosed to have tinnitus, and 
had proffered competent lay evidence that he had had 
continuous symptoms of the disorder [i.e., ringing in the 
ears] since his discharge.  Because there was evidence of 
record satisfying two of the requirements of the statute, 
i.e., competent evidence of a current disability or recurrent 
symptoms, and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination).

With regard to the hearing loss and tinnitus claims, the 
veteran's DD214 indicates that his military occupation 
specialty (MOS) was a construction machine operator.  The 
veteran testified that he was exposed to loud noises and 
equipment while working as a bulldozer operator in service.  
See Transcript p. 10.  He also indicated that he was exposed 
to explosions while serving in the Republic of Vietnam.  Id. 
at p. 11.  As noted, the veteran described his hearing loss 
and tinnitus and he has also reported a continuity of 
symptoms since service, and recurring symptoms at this time.  
Thus, the Board finds a VA examination is warranted to 
clarify the nature and etiology of his complaints.  See 
Charles, supra.  

With regard to the veteran's peripheral neuropathy of the 
upper and lower extremities of the right side, Dr. Purcell 
indicated in a July 2008 letter that the veteran's [service-
connected] diabetes has led to some diabetic peripheral 
neuropathy.  In order to properly assess the veteran's claim 
he should be afforded a VA examination.  

With regard to the veteran's claim for high blood pressure, 
the veteran testified that his doctors had indicated that his 
high blood pressure was worsened by his service-connected 
diabetes.  See Transcript p. 19.  In the July 2008 letter Dr. 
Purcell indicated that the veteran had a history of type II 
insulin dependent diabetes and hypertension.  In order to 
properly assess the veteran's claim he should be afforded a 
VA examination.  

With regard to the veteran's claim for a skin rash, the 
veteran's personnel records indicate that the veteran served 
in the Republic of Vietnam from September 1966 to September 
1967.  A veteran who served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed during such 
service to an herbicide agent unless there is affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(a)(6) (2008).  
The veteran testified that he had a skin rash while serving 
in the Republic of Vietnam and that he continues to get skin 
rashes.  See Transcript p. 27.  Private treatment reports 
from Dr. Purcell indicate that the veteran received treatment 
for a skin rash.  The veteran is competent to describe his 
symptoms and he has also reported a continuity of symptoms 
since service, and recurring symptoms at this time.  Thus, 
the Board finds a VA examination is warranted to clarify the 
nature and etiology of his complaints.  See Charles, supra.  

With regard to the veteran's claim for a stomach disability 
and diarrhea, private medical records submitted by J. Howe, 
M.D., dated in January 2003 reveal a diagnosis of severe 
diverticulosis of the sigmoid colon based on a lower 
endoscopy report performed at Day Kimball Hospital and a 
November 2005 computed tomography of the abdomen and pelvis 
performed at Day Kimball Hospital also revealed a diagnosis 
of severe diverticulosis of the sigmoid colon.  A February 
2004 letter from W. Shevin, M.D., revealed treatment for 
chronic diarrhea in May 1999.  The veteran testified that he 
had chronic diarrhea since his service in Vietnam.  See 
Transcript p. 5.  He also indicated that his stomach symptoms 
consisted of cramps and bloating.  Id. at 24.  The veteran is 
competent to describe his stomach symptoms and he has also 
reported a continuity of symptoms since service, and 
recurring symptoms at this time.  Thus, the Board finds a VA 
examination is warranted to clarify the nature and etiology 
of his complaints.  See Charles, supra.

Associated with the claims file is letter from the Social 
Security Administration (SSA) dated in June 2006 in which the 
veteran was noted to be in receipt of disability benefits 
from the SSA beginning May 2005.  There were no medical 
records from SSA associated with the clams file nor was a 
copy of a favorable decision of record.  Such records should 
be associated with the claims file prior to final appellate 
review by the Board.  

The Board notes that VA outpatient treatment reports from the 
Providence VA Medical Center (VAMC) were associated with the 
claims file.  The treatment reports are dated through April 
2006.  The veteran testified that he sought treatment at VA.  
See Transcript p. 25.  Consequently, any records promulgated 
by VA after April 2006 should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and 
private treatment records identified 
by the veteran which have not 
already been associated with the 
claims file.  Any necessary releases 
should be obtained from the veteran.  
Specifically, seek all outpatient 
treatment reports from the 
Providence VA Medical Center (VAMC) 
dated after April 2006.  If 
unsuccessful in obtaining any 
medical records, inform the veteran 
and his representative of this and 
ask them to provide a copy of 
additional medical records they may 
have obtained on their own that have 
not been secured previously.  The 
veteran should be specifically asked 
to submit any pertinent information 
or evidence that he may have in his 
possession.

2.  Contact the SSA and obtain 
medical evidence and a copy of any 
disability decisions pertaining to 
the veteran.  A response from the 
SSA should be sought, even if no 
records are available.

3.  Arrange for the veteran to 
undergo a VA examination to assess 
whether any current low back 
disability is attributable to the 
veteran's military service including 
treatment for low back pain.  The 
claims file should be reviewed by 
the examiner as part of the 
examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to, among other things, obtain a 
detailed history of the veteran's 
symptoms, review the record, and 
provide an opinion as to the medical 
probability that the veteran 
currently suffers from a low back 
disability that is traceable his 
military service.  A complete 
rationale for any opinion expressed 
should be provided.

4.  Arrange for the veteran to 
undergo a VA audiological 
examination for compensation 
purposes.  The claims folder and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Audiological testing should be 
conducted, including speech 
discrimination.  The examiner should 
provide an opinion as to the medical 
probability that any impairment of 
hearing acuity is traceable to the 
veteran's period of military 
service.  The examiner is also 
requested to provide an opinion 
regarding the etiology of the 
veteran's tinnitus.  The examiner 
should consider the veteran's report 
of exposure to bulldozers, loud 
equipment, and explosions while in 
service.  A complete rationale for 
each opinion expressed must be 
provided.

5.  Arrange for the veteran to 
undergo an appropriate VA 
examination to assess whether the 
veteran's peripheral neuropathy of 
the right upper and lower 
extremities and high blood pressure 
has been cause by or made worse by 
his service-connected diabetes 
mellitus.  The claims file should be 
reviewed by the examiner as part of 
the examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to, among other things, obtain a 
detailed history of the veteran's 
symptoms, review the record, and 
provide an opinion as to whether the 
veteran's peripheral neuropathy of 
the right upper and lower 
extremities and high blood pressure 
have been caused by or made worse by 
his service-connected diabetes 
mellitus.  A complete rationale for 
any opinions expressed, as well as a 
discussion of the medical principles 
involved, should be provided.

6.  Arrange for the veteran to 
undergo a VA examination to assess 
whether any current skin rash is 
attributable to the veteran's 
military service, including exposure 
to herbicides in service.  The 
claims file should be reviewed by 
the examiner as part of the 
examination.  Any evaluations, 
studies, or tests deemed necessary 
by the examiner should be 
accomplished and any such results 
must be included in the examination 
report.  The examiner is requested 
to, among other things, obtain a 
detailed history of the veteran's 
symptoms, review the record, and 
provide an opinion as to the medical 
probability that the veteran 
currently suffers from a skin 
disorder that is traceable his 
military service.  A complete 
rationale for any opinion expressed 
should be provided.  

7.  Arrange for the veteran to 
undergo a VA examination to assess 
whether any current stomach 
disability and chronic diarrhea are 
attributable to the veteran's 
military service including treatment 
for diarrhea.  The claims file 
should be reviewed by the examiner 
as part of the examination.  Any 
evaluations, studies, or tests 
deemed necessary by the examiner 
should be accomplished and any such 
results must be included in the 
examination report.  The examiner is 
requested to, among other things, 
obtain a detailed history of the 
veteran's symptoms, review the 
record, and provide an opinion as to 
the medical probability that the 
veteran currently suffers from a 
stomach disability and/or chronic 
diarrhea that is traceable his 
military service.  A complete 
rationale for any opinion expressed 
should be provided.  

8.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues remaining on 
appeal.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


